
	
		II
		112th CONGRESS
		2d Session
		S. 3376
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Mr. Casey (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prevent the abuse of dextromethorphan, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preventing Abuse of Cough
			 Treatments Act of 2012 or the PACT Act.
		2.Sales of
			 over-the-counter drugs containing dextromethorphan
			(a)Prohibited
			 actSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
				
					(aaa)(1)(A)Except as provided in
				subparagraph (2), the sale or offering for sale of a drug containing
				dextromethorphan to an individual under 18 years of age, including any such
				sale using the Internet, provided the drug is not subject to section
				503(b)(1).
							(B)If a person fails to request
				identification from an individual under 18 years of age and sells a product
				containing dextromethorphan to that individual, that person shall be deemed to
				have known that the individual was under 18 years of age.
							(C)It shall be an affirmative defense to
				an alleged violation of clause (A) that the person selling a product containing
				dextromethorphan examined the purchaser's identification card and, based on
				that examination, that person reasonably concluded that the identification was
				valid and indicated that the purchaser was not less than 18 years of
				age.
							(2)(A)This paragraph shall
				not apply to any sale made pursuant to a validly issued prescription.
							(B)This paragraph shall not apply to the
				sale or offering for sale of a drug containing dextromethorphan to an
				individual under 18 years of age if such individual supplies proof at the time
				of such sale that such individual—
								(i)is married;
								(ii)is the parent of a child; or
								(iii)is actively enrolled in the
				military.
								(3)In this paragraph, the term
				identification card mean an identification card that—
							(A)includes a photograph and the date of
				birth of the individual; and
							(B)is issued by a State or the Federal
				Government or is considered acceptable for purposes of sections
				274a.2(b)(1)(v)(A) and 274a.2(b)(1)(v)(B)(1) of title 8, Code of Federal
				Regulations (as in effect on or after the date of the enactment of the
				Preventing Abuse of Cough Treatments Act of
				2012).
							.
			(b)Civil
			 penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended by adding at the end the following:
				
					(h)(1)Notwithstanding
				subsection (a), a person who violates section 301(aaa) shall be subject to a
				civil penalty in an amount—
							(A)not more than $1,000 for the first
				such violation by a person;
							(B)not more than $2,000 for the second
				such violation by a person; and
							(C)not more than $5,000 for the third
				such violation, or a subsequent such violation, by a person.
							(2)In determining the amount of a civil
				penalty under this subsection for a person who is a retailer, the Secretary
				shall consider whether the retailer has taken appropriate steps to prevent
				subsequent violations, such as—
							(A)the establishment and administration
				of a documented employee training program to ensure all employees are familiar
				with and abiding by the provisions of this section; or
							(B)other actions taken by a retailer to
				ensure compliance with this section.
							(3)If a person who is a retailer
				transacts sales of products containing dextromethorphan at more than one
				physical location, for purposes of determining the number of violations by that
				person under this subsection, each individual physical location operated by
				that retailer shall be considered a separate person.
						(4)In this subsection, the term
				retailer means a grocery store, general merchandise store, drug
				store, pharmacy, convenience store, or other entity or person whose activities
				as a distributor relating to products containing dextromethorphan are limited
				almost exclusively to sales for personal use, both in number of sales and
				volume of sales, either directly to walk-in customers or in face-to-face
				transactions by direct
				sales.
						.
			3.Restrictions on
			 distribution of bulk dextromethorphanThe Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321 et seq.) is amended—
			(1)in section 501,
			 by inserting at the end the following:
				
					(j)If it is
				unfinished dextromethorphan and is possessed, received, or distributed in
				violation of section 506D.
					;
				
			(2)by inserting
			 after section 506C the following:
				
					506D.Restrictions
				on the distribution of bulk dextromethorphan
						(a)In
				generalNo person shall—
							(1)possess or
				receive unfinished dex­tro­me­thor­phan, unless the person is registered under
				section 510 or otherwise registered, licensed, or approved pursuant to Federal
				or State law to engage in the practice of pharmacy, pharmaceutical production,
				or manufacture or distribution of drug ingredients; or
							(2)distribute
				unfinished dextromethorphan to any person other than a person registered under
				section 510 or otherwise registered, licensed, or approved pursuant to Federal
				or State law to engage in the practice of pharmacy, pharmaceutical production,
				or manufacture or distribution of drug ingredients.
							(b)Exception for
				common carriersThis section does not apply to a common carrier
				that possesses, receives, or distributes unfinished dextromethorphan for
				purposes of distributing such unfinished dex­tro­me­thor­phan between persons
				described in subsection (a) as registered, licensed, or approved.
						(c)DefinitionsIn
				this section:
							(1)The term
				common carrier means any person that holds itself out to the
				general public as a provider for hire of the transportation by water, land, or
				air of merchandise, whether or not the person actually operates the vessel,
				vehicle, or aircraft by which the transportation is provided, between a port or
				place and a port or place in the United States.
							(2)The term
				unfinished dextromethorphan means dextromethorphan that is not
				contained in a drug that is in finished dosage
				form.
							;
				and
			(3)by amending
			 section 303, as amended by section 2(b), by adding at the end the
			 following:
				
					(i)Notwithstanding
				subsection (a), a person who violates section 506D shall be subject to a civil
				penalty of not more than
				$100,000.
					.
			
